DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 31, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a tool attachment configured to perform a work function in claim 1.
Such claim limitation(s) is/are: a power head mating interface including structures…for defining a physical mating assembly, a drive power transfer assembly and an electronic assembly in claim 1.
Such claim limitation(s) is/are: a tool mating interface including structures…for defining the physical mating assembly, the drive power transfer assembly and the electronic assembly in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-11, 13, 14, 16-21, 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 13 and 25 all disclose, “a power head mating interface including structures disposed at the power head for defining a physical mating assembly, a drive power transfer assembly and an electronic assembly and a tool mating interface including structures disposed at a housing of the tool attachment for defining the physical mating assembly, the drive power transfer assembly and the electronic assembly…” However, it is unclear how the structures of the tool attachment define the physical mating assembly, the drive power transfer assembly and the electronic assembly, since these assemblies are formed on the power head. In other words, if the structures of the power head define a physical mating assembly, a drive power transfer assembly and an electronic assembly, than how can the structures of the tool attachment also define the same physical mating assembly, the same drive power transfer assembly and the same electronic assembly at the power head? Paragraph 59, of applicants’ PG-PUB, discloses that, “The drive power transfer assembly, the electronic assembly, and the physical mating assembly may each include components that are split between the tool attachments and the power head…” Thus, if the structures between the power head and the tool attach are split than how can the structures of the tool attachment define the physical mating assembly, the drive power transfer assembly and the electronic assembly at the power head? Do the structures of the tool attachment define a physical mating assembly, a drive power transfer assembly and an electronic assembly that is complimentary to the structures of the power head (as shown in Figure 10)? 
Claim 13 also recites the limitation "the tool attachment" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1, 2, 4-11, 13, 14, 16-21, 23 and 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art consists of; Marshall et al. (6181032), Junkersdorf et al. (11351667), Weber et al. (3973179), Hu (5033552) and Chen (CN103448036 included herewith).
Marshall et al. disclose a multi-tool (Figures 3a-3d) comprising: a power head (14) comprising a power head housing having a handle (26) operably coupled thereto; a tool attachment (12) configured to perform a work function, the tool attachment being alternately separable from and operably coupled to the power head, a battery (86), a power head mating interface (Figure 4) including structures disposed at the power head for defining a physical mating assembly (56a), and an electronic assembly (72); and a tool mating interface (left end of element 12 in Figure 2a) including structures (outwardly facing flanges) disposed at a housing of the tool attachment for defining the physical mating assembly (outwardly facing flanges), and the electronic assembly (104), but lack, a motor disposed in the power head housing, battery configured to be operably coupled to the motor to selectively power the motor, a power head mating interface including structures for defining a drive power transfer assembly, a tool attachment including structures for defining a drive power transfer assembly and wherein, responsive to operably coupling of the power head mating interface to the tool mating interface, the structures disposed at the power head and the structures disposed at the housing of the tool attachment for defining the physical mating assembly are configured to contact each other before the structures disposed at the power head and the structures disposed at the housing of the tool attachment for defining the drive power transfer assembly contact each other, and wherein, responsive to operably coupling of the power head mating interface to the tool mating interface, the structures disposed at the power head and the structures disposed at the housing of the tool attachment for defining the drive power transfer assembly are configured to contact each other before the structures disposed at the power head and the structures disposed at the housing of the tool attachment for defining the electronic assembly contact each other.
	Junkersdorf et al. disclose a tool (74a) configured to establish an electrical connection between at least one tool attachment device (18a) and a main output (142a) of a power head (10a) that also includes, a handle (132a), a motor (12a) and a battery (136a, Figure 1), but lack, a motor disposed in the power head housing, battery (86) configured to be operably coupled to the motor to selectively power the motor, a power head mating interface including structures for defining a drive power transfer assembly, a tool attachment including structures for defining a drive power transfer assembly and wherein, responsive to operably coupling of the power head mating interface to the tool mating interface, the structures disposed at the power head and the structures disposed at the housing of the tool attachment for defining the physical mating assembly are configured to contact each other before the structures disposed at the power head and the structures disposed at the housing of the tool attachment for defining the drive power transfer assembly contact each other, and wherein, responsive to operably coupling of the power head mating interface to the tool mating interface, the structures disposed at the power head and the structures disposed at the housing of the tool attachment for defining the drive power transfer assembly are configured to contact each other before the structures disposed at the power head and the structures disposed at the housing of the tool attachment for defining the electronic assembly contact each other.
	Weber et al. disclose a tool (10) including a power head (12) comprising, a handle, and a battery (24, Figure 1) for attachment to a plurality of diverse tool heads (see abstract), but lack, a motor disposed in the power head housing, battery configured to be operably coupled to the motor to selectively power the motor, a power head mating interface including structures for defining a drive power transfer assembly, a tool attachment including structures for defining a drive power transfer assembly and wherein, responsive to operably coupling of the power head mating interface to the tool mating interface, the structures disposed at the power head and the structures disposed at the housing of the tool attachment for defining the physical mating assembly are configured to contact each other before the structures disposed at the power head and the structures disposed at the housing of the tool attachment for defining the drive power transfer assembly contact each other, and wherein, responsive to operably coupling of the power head mating interface to the tool mating interface, the structures disposed at the power head and the structures disposed at the housing of the tool attachment for defining the drive power transfer assembly are configured to contact each other before the structures disposed at the power head and the structures disposed at the housing of the tool attachment for defining the electronic assembly contact each other.
Hu discloses a tool (200) including a power head (1) comprising, a handle, a motor (10, Figure 2) a physical mating assembly/electronic assembly (at 13) and a drive power transfer assembly (14), a wherein the power head being configured for attachment to a plurality of tool heads (2, Figure 1), but lack, operably coupling of the power head mating interface to the tool mating interface, the structures disposed at the power head and the structures disposed at the housing of the tool attachment for defining the physical mating assembly are configured to contact each other before the structures disposed at the power head and the structures disposed at the housing of the tool attachment for defining the drive power transfer assembly contact each other, and wherein, responsive to operably coupling of the power head mating interface to the tool mating interface, the structures disposed at the power head and the structures disposed at the housing of the tool attachment for defining the drive power transfer assembly are configured to contact each other before the structures disposed at the power head and the structures disposed at the housing of the tool attachment for defining the electronic assembly contact each other.
Chen discloses a multi-tool comprising a power head (2), a tool attachment (3/8), wherein a motor (24) and a battery (22) are disposed in the power head (Figure 5) and the power head includes a driving assembly (26), but lacks, operably coupling of the power head to the tool attachment, with structures disposed at the power head and structures disposed at the housing of the tool attachment for defining the physical mating assembly are configured to contact each other before the structures disposed at the power head and the structures disposed at the housing of the tool attachment for defining the drive power transfer assembly contact each other, and wherein, responsive to operably coupling of the power head mating interface to the tool mating interface, the structures disposed at the power head and the structures disposed at the housing of the tool attachment for defining the drive power transfer assembly are configured to contact each other before the structures disposed at the power head and the structures disposed at the housing of the tool attachment for defining the electronic assembly contact each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723